Case: 7:15-cr-00011-DCR-MAS Doc #: 468 Filed: 01/19/21 Page: 1 of 4 - Page ID#: 2384




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at Pikeville)

    UNITED STATES OF AMERICA,                       )
                                                    )
            Plaintiff,                              )      Criminal Action No. 7: 15-011-DCR
                                                    )
    V.                                              )
                                                    )
    RUSSELL T. MAY,                                 )         MEMORANDUM ORDER
                                                    )
            Defendant.                              )

                                    ****    ****    ****    ****

         On November 12, 2020, the Sixth Circuit remanded this matter to allow this Court to

  determine whether Defendant Russell May can show excusable neglect or good cause

  warranting an extension of the time to file a notice of appeal under Rule 4(b)(4) of the Federal

  Rules of Appellate Procedure. United States v. May, No. 20-5940 [Record No. 14 therein;

  Record No. 456 on this Court’s docket] Under recent precedent, “if a criminal defendant files

  a notice of appeal after the expiration of the appeal period provide for in Rule 4(b)(1)(A), but

  before the end of the additional thirty-day period, ‘the district court should treat the notice as

  a request for an extension’ of time to file.” United States v. Payton, 979 F.3d 388, 390 (6th

  Cir. 2020) (per curiam) (quoting United States v. Batista, 22 F.3d 492, 493 (2d Cir. 1994) (per

  curiam)). Accordingly, the Court has treated May’s late notice of appeal as a request for an

  extension, and both May and the United States have addressed the issue in writing.

         May is currently appealing two orders of this Court: (1) the July 6, 2020, denial of his

  motion for compassionate release [Record No. 445]; and (2) the July 14, 2020, denial as moot

  of his motion for leave to reply. [Record No. 447] Rule 4(b)(1)(A)’s fourteen-day time limit

                                                -1-
Case: 7:15-cr-00011-DCR-MAS Doc #: 468 Filed: 01/19/21 Page: 2 of 4 - Page ID#: 2385




  expired on July 20, 2020, for the first order, and on July 28, 2020 for the second. However,

  May’s notice of appeal was dated August 4, 2020, and postmarked August 12, 2020. [Record

  No. 450] In both his notice of appeal and his recent briefing, May claims that he received the

  orders through standard institutional mail on July 21, 2020, and July 22, 2020, respectively.

  [Record Nos. 450, at p. 1; 459, at p. 3]

         The Federal Rules of Appellate Procedure allow district courts to grant a thirty-day

  extension of the time to file a notice of appeal “[u]pon a finding of excusable neglect or good

  cause.” Fed. R. App. P. 4(b)(4). Excusable neglect may be found after balancing five factors:

         (1) the danger of prejudice to the nonmoving party, (2) the length of the delay
         and its potential impact on judicial proceedings, (3) the reason for the delay, (4)
         whether the delay was within the reasonable control of the moving party, and
         (5) whether the late-filing party acted in good faith.

  Nafziger v. McDermott Int’l, Inc., 467 F.3d 514, 522 (6th Cir. 2006) (citing Pioneer Inv. Servs.

  Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)). And “[g]ood cause will be

  found where forces beyond the control of the appellant prevented [him] from filing a timely

  notice of appeal.” Nicholson v. City of Warren, 467 F.3d 525, 526 (6th Cir. 2006) (citation

  omitted). May bears the burden of demonstrating good cause or excusable neglect. See United

  States v. Thompson, 82 F.3d 700, 702 (6th Cir. 1996); United States v. Douglas, 746 F. App’x

  465, 468 (6th Cir. 2018).

         May argues that he can meet both standards for one reason: “[he allegedly] received

  the decisions on July 21, and 22, and filed his notice of appeal 13 days later. As a lay person,

  the petitioner understood [Rule 4(b)(4)] to allow him 14 days to file notice of appeal from the

  date he received the decision.” [Record No. 459, p. 3] In response, the government argues

  that, while it “has no basis to refute these assertions, May also fails to provide any evidence in

                                                -2-
Case: 7:15-cr-00011-DCR-MAS Doc #: 468 Filed: 01/19/21 Page: 3 of 4 - Page ID#: 2386




  support.” [Record No. 462, p. 4] Additionally, it states that even if May received the orders

  on July 21 and 22, he did not exercise due diligence because he waited thirteen days to file a

  notice of appeal. [Id.]

         In his appeal of both orders, May has not demonstrated good cause or excusable neglect.

  He alleges that he received the Court’s July 14, 2020, Order on July 22, 2020, within his

  deadline to file a notice of appeal. The only stated reason for his delay in filing a notice of

  appeal is his misunderstanding of Rule 4(b)’s appeal deadlines. However, “misreading a rule

  or statute does not constitute excusable neglect.” Deym v. Von Fragstein, 127 F.3d 1102, 1997

  WL 650933, at *3 (6th Cir. 1997); see also Pioneer, 507 U.S. at 392 (“[I]nadvertence,

  ignorance of the rules, or mistakes construing the rules does not usually constitute ‘excusable

  neglect[.]’”). And while pro se litigants are generally held to more lenient standards, when “a

  pro se litigant fails to comply with an easily understood court-imposed deadlines, there is no

  basis for treating that party more generously than a represented litigant.” Pilgrim v. Littlefield,

  92 F.3d 413, 416 (6th Cir. 1996).

         May’s argument regarding the Court’s July 6, 2020 Order (i.e., that he received it

  through institutional mail one day after Rules 4(b)’s deadline expired) could justify an

  extension, if true. However, May bears the burden of supporting his factual assertions with

  evidence. Thompson, 82 F.3d at 702. Here, he has not attempted to prove his assertion through

  evidence of an institutional mail log or offered any explanation for why such evidence would

  be unavailable. And absent his argument that he received the Court’s Order after the deadline,

  the argument that he misunderstood Rule 4(b) falls short for the reasons outlined above.

         Accordingly, it is hereby

         ORDERED as follows:
                                                 -3-
Case: 7:15-cr-00011-DCR-MAS Doc #: 468 Filed: 01/19/21 Page: 4 of 4 - Page ID#: 2387




         1.     The record reflects that Defendant May has not demonstrated good cause or

  excusable neglect warranting an extension of the time to file a notice of appeal and that a

  request for an extension regarding that appeal would be DENIED.

         2.     The Clerk of Court is DIRECTED to forward a copy of this Order to the Clerk

  of the United States Court of Appeals for the Sixth Circuit.

         Dated: January 19, 2021.




                                               -4-
